Citation Nr: 0936866	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-38 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hip pain, 
claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran had active duty from September 1970 to May 1973. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida; Huntington, West Virginia; and Seattle, Washington. 

The Board remanded the case in May 2008 for further 
development.

The Veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Huntington, West Virginia and 
Seattle, Washington, the latter being the most recent.

The issues of entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disability and service connection for right knee pain, 
claimed as secondary to service-connected disabilities were 
granted in an August 2008 rating decision.  Therefore, these 
issues are no longer on appeal. 


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD, is 
shown by the evidence to be causally linked to a stressor 
event in service.

2.  The medical evidence of record does not show a current 
bilateral hip disability.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.304 (2008).

2.  The Veteran is not shown to have a bilateral hip 
disability due to disease or injury that was incurred in or 
aggravated by service; nor is it shown to be proximately due 
to or the result of service-connected disabilities.  38 
U.S.C.A.
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA satisfied its duty to notify by means 
of January 2004 and February 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.   The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 
2006, pertaining to the downstream disability rating and 
effective date elements of his claims with subsequent re-
adjudication in a December 2007 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

The Veteran was afforded VA examinations in October 2008.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, VA examinations, 
Social Security Administration (SSA) records, and statements 
and testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103; Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also Mayfield and Pelegrini, both supra.



II.  Service Connection-In General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, then it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule 
will not be applicable.  Ortiz, 274 F.3d at 1365.

III.  PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996). 

Under the laws administered by VA, service connection for 
PTSD requires: 
(1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f)(2).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether a Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996). 

The Board has first considered the question of whether the 
Veteran has a confirmed diagnosis of a psychiatric disorder, 
to include PTSD.  

VA treatment records from February 2001 through September 
2007 contain multiple diagnoses of major depressive disorder, 
depression, and anxiety, as well as numerous diagnoses of 
PTSD.  The Board finds that the Veteran has a diagnosed 
disability of an acquired psychiatric disorder, to include 
PTSD that is clearly indicated in recent VA medical records 
and an October 2008 VA examination.  Further, the October 
2008 VA examiner found that his PTSD was related to his 
military service, namely his experience in Vietnam.

However, the Veteran's diagnosis of PTSD must be based upon 
either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted.  Thus, the question becomes whether the Veteran 
either engaged in combat with the enemy during service or 
experienced a corroborated in-service stressor upon which the 
diagnosis of PTSD is predicated.  

With regard to the question of whether the Veteran 
participated in combat with the enemy during service, the 
Board observes that military records do not indicate that the 
Veteran was awarded combat-related citations such as the 
Purple Heart Medal or the Combat Ribbon, as indicated by his 
DD-214 Form.  Moreover, the Veteran's service treatment 
records do not suggest any wounds attributable to combat nor 
does the Veteran contend he engaged in combat.  For these 
reasons, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not engage in combat with 
the enemy during service.  

As such, the Board has considered whether the Veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor(s).  The Veteran reported that his alleged stressors 
include, but are not limited to, being exposed to a small 
arms fire attack/ambush and explosives while serving in 
Vietnam in April 1972.  

The Veteran's service separation record (DD-214) confirms 
service in Vietnam from February 1972 to August 1972.  His 
personnel records reflect that he was assigned as a cook 
helper to the 71st Trans Bn.  A statement from the Joint 
Services Records Research Center (JSRRC) noted that a daily 
journal for the 71st Trans Bn reflected an attack in April 
1972 at the Tan Son Nhut located at the northwest edge of 
Siagon.  (See August 2008 Written Statement from the JSRRC).  
The evidence of record is sufficient to find that he was 
exposed to the stressor alleged.  See Pentacost v. Principi, 
16 Vet. App. 124 (2002).  Thus, resolving all reasonable 
doubt in favor of the Veteran, the Board accepts that the 
reported in-service stressors are verified by the evidence of 
record.

Given the Veteran's PTSD diagnosis, his verified stressor, 
and nexus of diagnosis to the in-service stressor, the Board 
finds that the criteria for service connection for an 
acquired psychiatric disorder, to include PTSD, have been met 
in this case.  The appeal is granted in full.  

IV.  Bilateral Hip Disability

The Veteran complains of bilateral hip pain, which he 
attributes to his service-connected back and knee 
disabilities.

The Veteran's service treatment records reflect no complaints 
of or treatment for a hip injury.  

Post-service treatment records reflect that the Veteran 
complained of a pinched nerve in his hip and hip pain.  He 
was diagnosed with hip pain.  (See February 2001-September 
2007 VA treatment records).  A March 2002 written statement 
from his private physician, V.M., DO, stated that the 
Veteran's left knee and chronic low back pain affected his 
body mechanics and has caused an acceleration of degeneration 
of those joints with worsened pain.  However, the private 
physician did not provide a diagnosis of a hip disability.

In a March 2007 private treatment record, Dr. J.P. stated 
that the right hip had diminished range of motion secondary 
to osteoarthritis.  The Veteran was diagnosed with 
osteoarthritis of the right hip.  It is unclear whether the 
diagnosis was based on x-ray evidence.  Further, in September 
2008 written statement, Dr. J. P., stated that ("his 
understanding that the [the Veteran's] last evaluation was 
done by [Dr. M] on 07/27/98 with a diagnosis ....developing 
arthritis and pain to right hip and knee").

The Veteran was afforded a VA examination in October 2008.  
The Veteran complained of right hip pain.  He reported that 
the initial symptoms began in the 1980s and didn't flare-up 
until after his amputation.  The Veteran was diagnosed with 
bilateral hip arthralgia/pain.  In a February 2009 addendum, 
the VA examiner stated that the CT of the right hip revealed 
no obvious degenerative pathology.

In this case, the medical evidence fails to show that the 
Veteran has been diagnosed with a current bilateral hip 
disability.  There is no medical evidence that suggests a 
left hip disability.  And, although the Veteran's private 
physician diagnosed the Veteran with osteoarthritis of the 
right hip, it does not appear that the physician based his 
diagnosis on x-ray evidence.  Where as, the October 2008 VA 
examiner found no evidence of osteoarthritis of the right hip 
based on a CT scan.  Therefore, the Board finds the October 
2008 VA examiner's opinion more probative.  The Board may 
favor the opinion of one competent medical professional over 
that of another so long as an adequate statement of reasons 
and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(bare conclusions without a factual predicate in the record 
are not considered probative); Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  Although the Veteran complains of hip 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
 
In the absence of confirmed diagnoses of a hip disability, 
meaning medical evidence showing the Veteran has the 
condition alleged, service connection is not warranted.  The 
case law is well-settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability). 
 
Furthermore, to the extent the Veteran is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is also now well-established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  
 
The preponderance of the evidence is against the claim of 
entitlement to service connection for a hip disability.  The 
benefit sought on appeal is accordingly denied since there is 
no reasonable doubt to be resolved in the Veteran's favor.  
See, e.g., See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is granted.

Service connection for bilateral hip pain, claimed as 
secondary to service-connected disabilities, denied.




______________________________________________
Cheryl Mason
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


